Citation Nr: 0105996	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-20 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to February 22, 1999 
for an award of additional dependency and indemnity 
compensation (DIC) benefits based on the need for regular aid 
and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 until his 
death in January 1950.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted entitlement to aid and 
attendance, effective from February 22, 1999.


FINDINGS OF FACT

1.  A claim for increased DIC due to housebound status was 
received on June 26, 1997; a raised claim for increased DIC 
due to aid and attendance was also received on June 26, 1997.

2.  In rating decision of July 1997, the RO granted an 
increased amount of DIC due to housebound status; the 
decision did not address the raised claim for aid and 
attendance.

3.  A claim for aid and attendance was received in August 
1997.

4.  In rating decision of November 1997, the claim for aid 
and attendance benefits was denied; although the appellant 
did not appeal the decision, all the evidence was not 
considered at that time and, therefore, the decision contains 
clear and unmistakable error and did not become final.

5.  On February 22, 1999, the RO received another claim for 
aid and attendance.

6.  In rating decision of April 1999, the RO granted the 
claim for aid and attendance, effective from February 22, 
1999.


CONCLUSION OF LAW

The criteria for an effective date of June 26, 1997, for the 
award of increased DIC based on the need for regular aid and 
attendance have been met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. §§ 3.400, 3.402 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an effective 
date prior to February 22, 1999, for aid and attendance.  She 
claims that a private physician noted that she had 
increasingly needed help since August 1998.  In addition, she 
claims that aid and attendance should be effective since 
November 1995 when she became very sick.

I.  Factual Background

The evidence shows that the veteran was killed in a plane 
crash during service in January 1950.  The appellant, the 
veteran's widow, currently receives DIC benefits.  In January 
1982, the appellant submitted a claim for aid and attendance 
or housebound benefits following a mastectomy for breast 
cancer.  In rating decision of February 1982, the RO found 
that she was neither housebound nor in permanent need of aid 
and attendance.  The claim was denied.  Apparently, she did 
not complete an appeal of that decision and it became final.

On June 26, 1997, the appellant submitted a claim, applying 
for increased DIC due to being housebound.  The appellant 
indicated in her letter that the Social Security 
Administration (SSA) had considered her to be disabled since 
1988.  Enclosed with her letter was a statement, dated June 
5, 1997, from a private physician, J. P., M. D., who noted 
that the appellant was diagnosed with generalized anxiety 
disorder with panic attacks that made it difficult for her to 
leave the home.  The physician further noted that this 
disorder "restricts her ability to perform activities of 
daily living such as cooking, cleaning, etc."  In rating 
decision of July 1997, the RO granted additional allowance 
for being housebound from June 29, 1997.  The RO did not 
address the raised claim for additional DIC based on the need 
for aid and attendance.

In August 1997, the RO received another letter from Dr. J. 
P., dated June 16, 1997, noting that the appellant had been 
his patient since November 1995.  He further noted that the 
appellant had a diagnosis of prior breast cancer with a 
mastectomy in 1981, cervical carcinoma and a hysterectomy in 
1987, and generalized anxiety disorder with panic attacks for 
which she was taking medication.  In addition, he noted that 
the appellant had some degree of agoraphobia, which limited 
her activities out of the house.  

The RO construed the June 16, 1997 report from Dr. J. P. as a 
reopened claim for entitlement to aid and attendance.  In 
rating decision of November 1997, the RO denied additional 
allowance for aid and attendance.  The only evidence listed 
in the rating decision is the June 16, 1997 report from Dr. 
J. P.

In a letter from the appellant, received on February 22, 
1999, she did not disagree with the November 1997 rating 
decision.  Instead, she again applied for additional 
allowance for aid and attendance.  Enclosed with her letter 
was a statement from another private physician, P. G., M. D., 
dated December 17, 1998, stating that the appellant was 
critically ill with metastatic cancer newly diagnosed, and 
that she was unable to travel.  The appellant enclosed 
another letter from Dr. J. P., dated December 17, 1998, 
noting that the appellant had a recent diagnosis of 
metastatic breast cancer and that she was making application 
for a disability claim retroactive to November 1995, which 
was his first contact with her.  The physician further noted 
that the appellant also had a diagnosis of generalized 
anxiety disorder and panic attacks with depressive symptoms.

In March 1999, the RO received a letter from Dr. P. G., dated 
earlier that month.  The physician noted that the appellant 
was his patient and that she had terminal breast cancer.  He 
further noted that she had had an increasing need for help 
since August 1998.  He specified that she needed help with 
meals, activities of daily living, bathing, transportation, 
errands, housekeeping, etc.

In rating decision of April 1999, based on the December 1998 
and March 1999 statements from Dr. P. G., and the December 
1998 statement from Dr. J. P., the RO granted additional 
allowance for aid and attendance for the appellant.  The 
grant was made effective from February 22, 1999.  The 
appellant filed a timely appeal, contending that she was 
entitled to an earlier effective date for the increased 
allowance for aid and attendance.

II.  Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation, or DIC based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  In particular, the effective date of an award of aid 
and attendance benefits to a surviving spouse is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.402(c) (2000).

The regulations contain two exceptions for the assignment of 
an effective date for an award of aid and attendance 
benefits.  First, when an award of DIC or pension based on an 
original or reopened claim is effective for a period prior to 
date of receipt of the claim, any additional DIC or pension 
payable to the surviving spouse by reason of need for aid and 
assistance or housebound status shall also be awarded for any 
part of the award's retroactive period for which entitlement 
to the additional benefit is established.  38 C.F.R. § 
3.402(c).  Further, for the purpose of granting aid and 
attendance benefits, the date of departure from hospital, 
institutional, or domiciliary care at VA expense may 
constitute the date of receipt of the claim.  38 C.F.R. § 
3.402(c)(2) (2000).

However, the instant case does not involve a claim for 
retroactive death pension or DIC benefits and there is no 
evidence that the appellant's care was provided at VA 
expense.  Therefore, the latter part of 38 C.F.R. § 3.402(c) 
and (c)(2) are not for application.  Accordingly, the Board 
will proceed to analyze the appellant's claim pursuant to the 
general rule that the assigned effective date must be the 
later of the date of receipt of the claim or date entitlement 
arose.

The Board finds that the appellant is entitled to aid and 
attendance effective from June 26, 1997, for the following 
reasons and bases.  Review of the evidence shows that the 
most recent claim for aid and attendance was received on 
February 22, 1999, the date the grant was made effective.  
However, the Board finds that the prior denial of aid and 
attendance, in rating decision of November 1997, was not a 
final decision.  Although the appellant did not appeal the 
November 1997 rating decision, the Board finds that the 
decision was not final in that it contains clear and 
unmistakable error because the RO did not consider all the 
pertinent evidence of record in making that determination.  
See 38 C.F.R. § 3.105(a) (2000).  Specifically, the RO listed 
as the evidence considered in making the decision only the 
June 16, 1997, report from Dr. J. P.  However, in the June 5, 
1997 report from Dr. J. P., he noted that the appellant's 
medical diagnoses restricted her ability to "perform 
activities of daily living such as cooking, cleaning, etc."  
Accordingly, the Board finds that the November 1997 rating 
decision is not a final decision and the claim for aid and 
attendance, received on June 26, 1997, remains open.

The June 5, 1997 report from Dr. J. P., received on June 26, 
1997, provides evidence that the appellant was unable to 
perform "activities of daily living such as cooking, 
cleaning, etc."  The criteria for determining the need for 
aid and attendance include inability to dress or undress, 
inability to keep oneself ordinarily clean and presentable, 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which cannot be done without aid, 
inability to feed oneself, inability to attend to the wants 
of nature, or physical or mental incapacity which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers of his or her daily environment.  
38 C.F.R. § 3.352 (2000).  Although the June 5, 1997 report 
from Dr. J. P. does not specifically note any of the criteria 
for aid and attendance listed in section 3.352, he did note 
that the appellant was restricted from performing activities 
of daily living.  When a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt is resolved in favor of the claimant.  38 C.F.R. 
§ 3.102 (2000).  Accordingly, providing the appellant the 
benefit of the doubt, the Board finds that the evidence 
received on June 26, 1997, supports the claim for entitlement 
to increased DIC based on the need for aid and attendance.

It has been argued that the RO failed in its duty to assist 
by not requesting the appellant's SSA records.  The evidence 
shows that the appellant informed the RO in her statement 
dated in June 1997 that the SSA had found her disabled since 
1988.  However, the Board finds that, in this case, the 
appellant's SSA records are irrelevant to a determination of 
the effective date of entitlement to aid and attendance.  VA 
regulations specify that the effective date of an award of 
aid and attendance for a surviving spouse is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.402.  As noted above, the Board has 
determined that the date of receipt of the current claim for 
aid and attendance was June 26, 1997, based on the 
determination that the November 1997 rating decision was not 
final.  The evidence shows that the appellant has received 
her medical treatment from private physicians and not the VA.  
Accordingly, the SSA records would not contain any VA medical 
records or other records which could be construed as a claim 
for aid and attendance.  

The appellant has also argued that the effective date of 
entitlement to aid and attendance should be November 1995, 
apparently the date she began treatment with Dr. J. P.  
However, as noted above, VA regulations provide that the 
effective date of an award of aid and attendance for a 
surviving spouse is the date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.402.  
Even if the evidence shows that entitlement to aid and 
attendance arose in November 1995, the appellant did not 
submit her current claim for aid and attendance until June 
26, 1997.  Accordingly, the effective date cannot be 
retroactive to November 1995.


ORDER

An effective date of June 26, 1997, for an award of 
additional DIC benefits based on the need for regular aid and 
attendance is granted, subject to regulations governing the 
payment of monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

